DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 5, 10, 12, 14, and 18-20 were amended. Claims 2, 4, 11, and 13 were canceled; the rejections of these claims are moot. Claims 1, 3, 5-10, 12, and 14-20 are pending and are examined in this office action.
Applicant’s amendment overcomes the previous grounds of rejection of claims 5, 14, 18 and 19 under 35 USC 112(b).
Applicant’s amendment overcomes the previous grounds of rejection of claims 10-19 under 35 USC 101 as being directed to non-statutory subject matter (not one of the four statutory categories).
Applicant’s amendment overcomes the previous grounds of rejection of claims 1-20 under 35 USC 101 as being directed to an abstract idea without significantly more.
Applicant’s amendment overcomes the previous grounds of rejection of claims 1-20 under 35 USC 103; however, upon further consideration, new grounds of rejection of claims 1-20 under 35 USC 103 are presented herein.

Response to Arguments
Applicant’s arguments filed 04/13/2022 regarding the rejection under 35 USC 101 have been fully considered, but are moot as this rejection is withdrawn. 

Applicant’s arguments filed 04/13/2022 regarding the rejection under 35 USC 103 have been fully considered, but are not persuasive. Applicant argues, see especially page 13, that Lucas fails to teach an Ising Hamiltonian as an unconstrained model because the reference describes finding constraints on the required ratio A/B, in which A and B are constants. Examiner respectfully disagrees. A mathematical programming problem is specified by an set of decision variables, an objective function which is a function of the decision variables, and (possibly) constraints on those decision variables. A mathematical programming problem is unconstrained when there are no constraints on the decision variables. The constraint on the ratio A/B identified by Applicant is not a constraint on the decision variables (the s values are the decision variables). It is a constraint used by Lucas to identify the Ising formulation. 
This usage is consistent with the usage of “unconstrained” in the published instant specification (e.g., [0037-0038]). In fact, if an “unconstrained model” were required to have no constraints on any constant terms in the objective function, the specification would fail to provide support for the instant claims. For example, [0038], which provides support for the “adjusted penalty term” language, requires that the parameters ai,j and bj- be integers. This is a constraint. However, it is a constraint on the parameters of the model, not on the decision variables, so the model of paragraph [0037] is still an “unconstrained” model as the term is used in the art.
That Lucas teaches unconstrained models is also made explicit by Lucas. For example, page 2, last paragraph of section 1.2 clarifies that Ising models are unconstrained models: “Finally, we note that Ising glasses often go by the name QUBO (quadratic unconstrained binary optimization), in the more mathematical literature”. See also last paragraph of section 4, including “We will want none of our formulations to do this (i.e., we wish to solve the unconstrained optimization problem), as the experimental hardware that is being built for quantum optimization can only solve unconstrained problems. Instead, we encode constraint equations by making penalty Hamiltonians which raise the energy of a state which violates them.”

Applicant’s remaining arguments are moot in view of the new grounds of rejection necessitated by amendment. In particular, D-Wave—previously made of record but not relied upon—is now relied upon to teach the “automatically adjusted penalty term” as described in further detail in the current rejection. 

Claim Interpretation
	Claims 10-19 are directed to a “computer usable program product comprising one or more computer-readable storage media”. The specification at [00103] reads “A computer readable storage medium, including but not limited to computer-readable storage devices as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” This is a clear and unmistakable disclaimer of transitory signals per se for the claim term “computer-readable storage media”. See MPEP 2111.01, subsection IV.B.
	
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5-10, 12, 14-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Macready” (US 2008/0109500 A1, see PTO-892 dated 01/14/2022) in view of “Lucas” (Ising formulations of many NP problems, see PTO-892 dated 01/14/2022), further in view of “D-Wave” (Programming with QUBOs, see PTO-892 dated 01/14/2022).

	Regarding claim 1, Macready teaches
	A method comprising: (Macready, Abstract describes using a quantum processor to solve a problem. [0064] indicates that the problems may be optimization problem.)
	encoding an optimization problem in an encoding language to produce an encoded optimization model; (Macready, [0091] describes receiving a computational problem which may be represented with a programming language such as C++, Java, AMPL, or Matlab. [0096] indicates that a user may provide the problem as a programming language construction (i.e., as an encoded optimization model in an encoding language).)
	the encoded optimization model including an objective function (Macready, [0023] indicates that optimization problems include maximizing one or more objective functions.)
	[transforming the optimization problem to an Ising problem] (Macready, [0060,0064] describes a mapper interface with maps problems to problems such as an Ising problem.)
	…providing an instruction indicative of the Ising Hamiltonian to the quantum computing system (Macready, [0098] describes sending initialization instructions to the analog processor (e.g., quantum processor, see abstract and [0050]) and that this may include an initial state of the processor defined by an initial Hamiltonian.)
	configuring, in the quantum computing system, at least one qubit to execute a quantum variational algorithm according to the instruction; and ([0098] describes initializing the analog processor by configuring qubits according to the received instruction corresponding to the Hamiltonian. [0097] indicates that the algorithm may be adiabatic evolution or quantum annealing, which are quantum variational algorithms. See also [0093].)
	executing, in the quantum computing system, the quantum variational algorithm using the configured qubit, the execution producing a solution to the optimization problem, wherein a quantum state of the configured qubit is interpreted to generate the solution. ([0099-0100] describes measuring the values of qubits evolved according to one of the algorithms described at [0097] (i.e., quantum variational algorithms) to determine a solution to the problem determined by the final Hamiltonian. This includes using a readout device to measure the qubits (see [0100-0101]). These values are postprocessed/interpreted (see [0102]) to determine the solution to the problem.) 
	Macready does not appear to explicitly teach 
	transforming the encoded optimization model into a corresponding unconstrained model, the encoded optimization model including an objective function having one or more terms, wherein the unconstrained model comprises an automatically adjusted penalty term corresponding to a constraint on at least one parameter of the optimization problem; 
	converting the one or more terms to one or more corresponding Pauli terms; 
	generating an Ising Hamiltonian using the one or more Pauli terms, the Ising Hamiltonian corresponding to the optimization problem; and 
	However, Lucas—directed to analogous art—teaches
	transforming the encoded optimization model into a corresponding unconstrained model, the encoded optimization model including an objective function having one or more terms, wherein the unconstrained model comprises an [not necessarily automatically adjusted] penalty term corresponding to a constraint on at least one parameter of the optimization problem; (Lucas, Abstract describes providing Ising formulations for many optimization problems. One example is Binary Integer Linear Programming, discussed in section 3 on page 5. The original problem formulation is provided in the first paragraph. It includes an objective function c·x subject to a constraint Sx=b. The second paragraph describes converting this to an unconstrained problem represented by the function H = HA + HB, where HA includes penalty term A for the equality constraints in equation (22) (the original equality constraint is equation (21)) and HB- represents the original objective function (with a change of sign to switch from a maximization to a minimization problem) which includes a penalty term B. In the combination with Macready, the optimization problem would be represented as an encoded optimization problem.)
	converting the one or more terms to one or more corresponding Pauli terms; generating an Ising Hamiltonian using the one or more Pauli terms, the Ising Hamiltonian corresponding to the optimization problem; and (Lucas, page 1, right hand column, paragraph including equations (3) and (4) indicates that the quantum Ising Hamiltonian (equation (4)) is obtained from a quadratic classical representation (equation (3)) by substituting the Pauli matrices for the terms in the classical Hamiltonian. The Hamiltonian determined in section 3 is the classical Ising Hamiltonian, which would be converted to the quantum Hamiltonian as described on page 1. The classical variables/terms are converted to Pauli terms via si (xi in the notation of section 3) converts to σiz. The quantum Ising Hamiltonian is generated by making all of the substitutions into the classical Ising Hamiltonian. This Hamiltonian corresponds to the optimization problem as parameters of the optimization problem are used to determine the Hamiltonian.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify Macready to use the technique taught by Lucas to convert the optimization problem to an Ising Hamiltonian as described above because Macready already suggests converting the problem (which may be an integer programming problem) to an Ising problem (see Macready, [0064]), but does not provide details. Lucas provides techniques for performing the operation suggested by Macready on a plurality of problems including binary integer linear programming in a way that avoids other inefficient procedures as described in section 1.3. and allows for a polynomial number of spins which scales no faster than N3: “However, for generic problems, [other procedure] is a very inefficient procedure, as the power of the polynomial can grow quite rapidly. As such, the typical NP-complete problem (of size N) studied in the context of Ising glasses is very straightforward to write as a glass with N spins (such as number partitioning, or satisfiability). The primary purpose of this paper is to present constructions of Ising Hamiltonians for problems where finding a choice of Hamiltonian is a bit subtle; for pedagogical purposes, we will also provide a review of some of the simple maps from partitioning and satisfiability to an Ising spin glass. In particular, we will describe how “all of the famous NP problems” 5 Karp [18], Garey and Johnson [19] can be written down as Ising models with a polynomial number of spins which scales no faster than N3”.
	The combination of Macready and Lucas does not appear to explicitly teach 
	wherein the unconstrained model comprises an automatically adjusted penalty term corresponding to a constraint on at least one parameter of the optimization problem;
	However, D-Wave—directed to analogous art—teaches
	wherein the unconstrained model comprises an automatically adjusted penalty term corresponding to a constraint on at least one parameter of the optimization problem; (Section 4.1.4 on pages 28-29 shows how an integer program may be converted to a QUBO. In particular, the last paragraph on page 28 (continuing on to page 29) describes determining the weights (i.e., the coefficients used to penalize the constraints) iteratively by adjusting them using the iteration update pseudocode shown at the top of page 29. The iteration is being interpreted as an automatic adjustment.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Macready and Lucas to use an automatic adjustment of penalty terms as taught by D-Wave because this allows for the determination of weights for which the constraints are satisfied in the absence of problem specific knowledge as described by D-Wave in the last paragraph of section 4.1.4.
	
	Regarding claim 3, the rejection of claim 1 is incorporated herein. Furthermore, Macready teaches
	further comprising: receiving the solution from the quantum computing system. (Figure 5, step 507 shows post-processing the solution. As described at [0102], this may be performed by the digital computer (meaning that a result was received from the quantum processor).)

	Regarding claim 5, the rejection of claim 1 is incorporated herein. Macready does not appear to explicitly teach 
	wherein the automatically adjusted penalty term affects one or more equality constraints of the objective function. 
	However, Lucas—directed to analogous art—teaches
	wherein the [not necessarily automatically adjusted] penalty term affects one or more equality constraints of the objective function. (Lucas, Abstract describes providing Ising formulations for many optimization problems. One example is Binary Integer Linear Programming, discussed in section 3 on page 5. The original problem formulation is provided in the first paragraph. It includes an objective function c·x subject to a constraint Sx=b. The second paragraph describes converting this to an unconstrained problem represented by the function H = HA + HB, where HA includes penalty term A for the equality constraints in equation (22) (the original equality constraint is equation (21)) and HB- represents the original objective function (with a change of sign to switch from a maximization to a minimization problem). In the combination with Macready, the optimization problem would be represented as an encoded optimization problem.)
	The combination of Macready and Lucas does not appear to explicitly teach 
	wherein the automatically adjusted penalty term affects one or more equality constraints of the objective function.
	However, D-Wave—directed to analogous art—teaches
	wherein the automatically adjusted penalty term affects one or more equality constraints of the objective function. (Section 4.1.4 on pages 28-29 shows how an integer program may be converted to a QUBO. In particular, the last paragraph on page 28 (continuing on to page 29) describes determining the weights (i.e., the coefficients used to penalize the constraints) iteratively by adjusting them using the iteration update pseudocode shown at the top of page 29. The iteration is being interpreted as an automatic adjustment. The mk= values penalize equality constraints as shown in the offset formula at the bottom of page 28, whereas the mk<= values penalize inequality constraints.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 6, the rejection of claim 1 is incorporated herein. Macready does not appear to explicitly teach 
	wherein the one or more terms include at least one of a linear term or a quadratic term. 
	However, Lucas—directed to analogous art—teaches
	wherein the one or more terms include at least one of a linear term or a quadratic term. (Lucas, section 3, page 5: The original objective function cx is a linear term. This is in the objective function after transformation as HB. The penalty terms in equation (22) are quadratic.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 7, the rejection of claim 1 is incorporated herein. Macready does not appear to explicitly teach 
	wherein the objective function is a linear objective function or a quadratic objective function.
	However, Lucas—directed to analogous art—teaches
	wherein the objective function is a linear objective function or a quadratic objective function. (Lucas, section 3, page 5: The original objective function cx is a linear term. This is in the objective function after transformation as HB. The penalty terms in equation (22) are quadratic.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 8, the rejection of claim 1 is incorporated herein. Macready does not appear to explicitly teach
	wherein the objective function further includes one or more binary decision variables associated with the optimization problem. 
	However, Lucas—directed to analogous art—teaches
	wherein the objective function further includes one or more binary decision variables associated with the optimization problem. (Lucas, page 5, section 3, first paragraph indicates that the variables considered by the problem are binary variables. These variables x occur in the original objective function cx and in the unconstrained objective function H via the HB term (equation (23)).)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 1.

	Regarding claim 9, the rejection of claim 1 is incorporated herein. Furthermore, Macready teaches
	wherein the encoding of the optimization problem is performed by a user. (Macready, [0091] describes receiving a computational problem which may be represented with a programming language such as C++, Java, AMPL, or Matlab. [0096] indicates that a user may provide the problem as a programming language construction (i.e., as an encoded optimization model in an encoding language).)

	Regarding claim 10,  Macready teaches
	A computer usable program product comprising one or more computer-readable storage media, and program instructions stored on at least one of the one or more storage media, the stored program instructions comprising: program instructions (Macready, [0075, 0112] teaches an embodiment as a computer program product comprising a computer program embedded in a computer readable storage medium. [0043] indicates that programs stored via memory may be executed by a computer. The various “program instructions” recited in the claim are taken to be part of the computer program for performing the recited operations.)
	The remainder of claim 10 is substantially similar to claim 1 and is rejected with the same rationale, mutatis mutandis.

	Claims 12 and 14-17 are substantially similar to claims 3 and 5-8 and are rejected with the same rationale in view of the rejection of claim 10, mutatis mutandis.

	Regarding claim 20, Macready teaches
	A computer system comprising one or more processors, one or more computer-readable memories, and one or more computer-readable storage media, and program instructions stored on at least one of the one or more storage media for execution by at least one of the one or more processors via at least one of the one or more memories, the stored program instructions comprising: program instructions ([0042-0043] describes an embodiment as a computer system comprising one or more processors, and one or more memories. [0075] indicates that the computer readable storage medium may include a computer program for implementing the techniques described. The various “program instructions” recited in the claim are taken to be part of the computer program for performing the recited operations.)
	The remainder of claim 20 is substantially similar to claim 1 and is rejected with the same rationale, mutatis mutandis.

	Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over “Macready” (US 2008/0109500 A1, see PTO-892 dated 01/14/2022) in view of “Lucas” (Ising formulations of many NP problems, see PTO-892 dated 01/14/2022), further in view of “D-Wave” (Programming with QUBOs, see PTO-892 dated 01/14/2022), and further in view of “Andrade” (US 2011/0191759 A1), with “Technopedia” (Electronic Software Distribution (ESD)) providing evidence for motivation to combine references.
	
	Regarding claim 18, the rejection of claim 12 is incorporated herein. Furthermore, Macready teaches
	wherein the stored program instructions are stored in a computer readable storage device in a data processing system, and (Macready, [0075] indicates that the program may be stored in various computer readable storage devices. [0043] indicates that programs stored via memory may be executed by a computer.)
	Macready/Lucas/D-Wave does not appear to explicitly teach 
	wherein the stored program instructions are transferred over a network from a remote data processing system.
	However, Andrade—directed to analogous art—teaches
	wherein the stored program instructions are stored in a computer readable storage device in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system. (Andrade, [0063] Additionally, the techniques depicted in FIG. 3 can be implemented via a computer program product that can include computer useable program code that is stored in a computer readable storage medium in a data processing system, and wherein the computer useable program code was downloaded over a network from a remote data processing system. Also, in one or more embodiments of the invention, the computer program product can include computer useable program code that is stored in a computer readable storage medium in a server data processing system, and wherein the computer useable program code are downloaded over a network to a remote data processing system for use in a computer readable storage medium with the remote system.)
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify the combination of Macready and Lucas to incorporate the client-server architecture taught by Andrade because “[t]here are many significant advantages of electronic software distribution. Compared to software distribution on physical media, the cost of electronic software distribution is far less. There is also less time involved with regards to order and delivery of the software” (Technopedia, last paragraph).

	Regarding claim 19, the rejection of claim 12 is incorporated herein. Furthermore, Macready teaches
	wherein the stored program instructions are stored in a computer readable storage device (Note the rejection under 35 USC 112(b). Macready, [0075] indicates that the program may be stored in various computer readable storage devices. [0043] indicates that programs stored via memory may be executed by a computer.)
	Macready/Lucas/D-Wave does not appear to explicitly teach 
	in a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.
	However, Andrade—directed to analogous art—teaches
	wherein the stored program instructions are stored in a computer readable storage device 
in a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system. (Andrade, [0063] Additionally, the techniques depicted in FIG. 3 can be implemented via a computer program product that can include computer useable program code that is stored in a computer readable storage medium in a data processing system, and wherein the computer useable program code was downloaded over a network from a remote data processing system. Also, in one or more embodiments of the invention, the computer program product can include computer useable program code that is stored in a computer readable storage medium in a server data processing system, and wherein the computer useable program code are downloaded over a network to a remote data processing system for use in a computer readable storage medium with the remote system.)
	It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention to have performed this combination for the reasons given above with respect to claim 18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432. The examiner can normally be reached Monday to Friday 9AM to 2PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.V./Examiner, Art Unit 2121                                                                                                                                                                                                        


/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121